Citation Nr: 1115058	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  09-08 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to compensation under the provisions of Title 38, United States Code, Section 1151, for a claimed residual disability due to a laminectomy performed by VA in July 1987, for purposes of accrued benefits.

2.  Entitlement to compensation under the provisions of Title 38, United States Code, Section 1151, for claimed hepatitis C due to VA treatment in 1988 for purposes of accrued benefits.

3.  Entitlement to Dependency and Indemnity Compensation (DIC) on the basis of service connection for the cause of the Veteran's death. 




REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.



WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from October 1950 to May 1954.  He died in September 2006.  The appellant is the Veteran's surviving spouse.   

This case is before the Board of Veterans' Appeals (Board) on appeal from determinations of the RO dated in September 2007 and January 2009.  

The appellant was afforded a hearing before the Board in January 2011.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to DIC on the basis of service connection for the cause of the Veteran's death is addressed in the REMAND portion of this document and is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The appellant filed a claim for accrued benefits within one year of the Veteran's death.  

2.  At the time of his death in September 2006, the Veteran had pending claims for compensation under the provisions of Title 38, United States Code, Section 1151, for residual disability due to a laminectomy performed by VA in July 1987 and for hepatitis C due to transfusion received in connection with other VA treatment.  

3.  The evidence in the claims folder at the time of the Veteran's death establishes that additional disability manifested by increased neurological manifestation involving the left leg approaching foot drop as likely as not developed following a laminectomy performed by VA in July 1987 and that the additional disability was not a necessary consequence of that treatment or the result of a continuance or natural progress of a disease for which the hospitalization or treatment was authorized.  

4.  The evidence in the claims folder at the time of the Veteran's death establishes that additional disability manifested by Hepatitis C as likely as not was manifested following blood transfusions performed by VA in 1988 and that the additional disability was not a necessary consequence of that treatment or the result of a continuance or natural progress of a disease for which the hospitalization or treatment was rendered.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the appellant, compensation benefits for under the provisions of 38 U.S.C.A. § 1151 for additional disability manifested by increased neurological manifestations of the left lower extremity approaching foot drop due to a laminectomy performed at a VA medical facility in July 1987 are payable for accrued benefits purposes.  38 U.S.C.A. §§ 1151, 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 3.358 (1997); 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000 (2010).  

2.  By extending the benefit of the doubt to the appellant, compensation benefits under the provisions of 38 U.S.C.A. § 1151 for additional disability manifested by hepatitis C due to VA treatment rendered in 1988 are payable for accrued benefits purposes.  38 U.S.C.A. §§ 1151, 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 3.358 (1997); 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

To the extent that the action taken hereinbelow is favorable to the appellant, further discussion of VCAA is not required at this time.  


Legal Criteria

Accrued Benefits

Although a veteran's claims terminate with his death, certain survivors of a deceased veteran are eligible to receive payments from VA of accrued benefits based upon the deceased veteran's statutory entitlement to such benefits.  Accrued benefits are defined as periodic monetary benefits payable under laws administered by VA to which an individual was entitled at death under existing ratings or decisions, or those based on evidence in the file at date of death.  38 U.S.C.A. § 5121 (West 2002); see Landicho v. Brown, 7 Vet. App. 42, 47 (1994).

There are various threshold requirements that an appellant must meet in order to pursue an accrued benefits claim.  One such requirement is that applications for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c). 

A claim for DIC is deemed to include a claim for accrued benefits.  38 C.F.R. § 3.1000(c).  

Another requirement is that a veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  See Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998); Zevalkink v. Brown, 102 F.3d 1236, 1241-1242 (Fed. Cir. 1996) (a consequence of the derivative nature of the surviving spouse's entitlement to a veteran's accrued benefits claim is that, without the veteran having a claim pending at the time of death, the surviving spouse has no claim upon which to derive his or her own application).

The provisions of 38 C.F.R. § 3.1000(d)(5) define a claim for VA benefits pending on the date of death as a claim "filed" with VA that had not been finally adjudicated by VA on or before the date of death.  

In addition, as noted, accrued benefits may only be awarded on the basis of the evidence in the file at the Veteran's date of death.  See 38 C.F.R. § 3.1000(a).  "Evidence in the file at date of death" means evidence in VA's possession on or before the date of the veteran's death, even if such evidence was not physically located in the VA claims folder on or before the date of death.  38 C.F.R. § 3.1000(d)(4).  


Compensation pursuant to 38 U.S.C.A. § 1151

When any veteran suffers an injury or aggravation of an injury as the result of hospitalization, medical, or surgical treatment, or the pursuit of a course of vocational rehabilitation, and such injury or aggravation results in additional disability to the veteran, disability compensation shall be awarded in the same manner as if such disability or aggravation were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.358.

In determining that additional disability exists, the beneficiary's physical condition immediately prior to the disease or injury on which the claim for compensation is based will be compared with the subsequent physical condition resulting from the disease or injury.  Compensation will not be payable for the continuance or natural progress of disease or injuries for which the hospitalization or treatment was authorized.  38 C.F.R. § 3.358(b).

In determining whether any additional disability resulted from VA hospitalization or treatment, it is necessary to show that additional disability is actually the result of such disease or injury, or aggravation of an existing disease or injury, suffered as the result of hospitalization or medical treatment, and not merely coincidental therewith.  

The mere fact that aggravation occurred will not suffice to make the disability compensable in the absence of proof that it resulted from disease or injury or aggravation of an existing disease or injury suffered as the result of hospitalization, medical or surgical treatment, or examination.  38 C.F.R. § 3.358(c)(1) and (2).

Compensation is not payable for the necessary consequences of medical or surgical treatment properly administered with the express or implied consent of the veteran.  "Necessary consequences" are those which are certain to result from, or were intended to result from, the examination or medical or surgical treatment administered.  38 C.F.R. § 3.358(c)(3).

For claims filed prior to October 1, 1997, the appellant is not required to show fault or negligence in medical treatment.  See Brown v. Gardner, 115 S.Ct. 552 (1994).  But see 38 U.S.C.A. § 1151 (West 1991 & Supp. 1997) (a showing of negligence or fault is necessary for recovery for claims filed on or after October 1, 1997).

In Brown v. Gardner, 115 S.Ct. 552 (1994), the United States Supreme Court held that the VA's interpretation of 38 U.S.C. § 1151 as encompassing only additional disability resulting from VA negligence or from accidents during treatment was unduly narrow.  

The Supreme Court found that the statutory language of 38 U.S.C.A. § 1151 simply required a causal connection between VA hospitalization and additional disability, and that there needed to be no identification of "fault" on the part of VA.  The Supreme Court further found that the then implementing regulation, 38 C.F.R. § 3.358(c)(3) (1991), was not consistent with the plain language of 38 U.S.C.A. § 1151 with respect the regulation's inclusion of a fault or accident requirement.

In pertinent part, 38 U.S.C.A. § 1151 provides that where any veteran shall have suffered an injury, or an aggravation of an injury, as the result of hospitalization, medical or surgical treatment, not the result of such veteran's own willful misconduct, and such injury or aggravation results in additional disability or in death, disability compensation shall be awarded in the same manner as if such disability, aggravation, or death were service-connected.

However, the Court further held that not every "additional disability" was compensable.  The validity of the remainder of 38 C.F.R. § 3.358 was not questioned.  See Gardner, 115 S.Ct. 552, 556 n.3 (1994): "We do not, of course, intend to cast any doubt on the regulations insofar as they exclude coverage for incidents of a disease's or injury's natural progression, occurring after the date of treatment...VA's action is not the cause of the disability in those situations."

In sum, the Supreme Court found that the statutory language of 38 U.S.C.A. § 1151 simply required a causal connection between VA medical treatment and additional disability but that not every additional disability was compensable.

Effective on October 1, 1997, the provisions of 38 U.S.C.A. § 1151 were amended to include the requirement of fault.  See 38 U.S.C.A. § 1151 (West 1991 and Supp. 1997).  

The VA's Office of General Counsel held that all claims for benefits under 38 U.S.C. § 1151, filed before October 1, 1997, must be adjudicated under the provisions of section 1151 as they existed prior to that date.  See VAOPGCPREC 40- 97.  

Thus, the amended provisions are not applicable in this case.  For this reason, the Board finds that it may proceed with this claim without prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


Analysis

There are various threshold requirements that an appellant must meet in order to pursue an accrued benefits claim.  

One such requirement is that applications for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c);38 C.F.R. § 3.1000(c).  A claim for DIC is deemed to include a claim for accrued benefits.  38 C.F.R. § 3.1000(c).  

The appellant has satisfied the threshold requirements as she filed a claim for DIC in December 2006.  The Veteran died in September 2006.  See 38 U.S.C.A. § 5121(c);38 C.F.R. § 3.1000(c).  

The provisions of 38 C.F.R. § 3.1000(d)(5) define a claim for VA benefits pending on the date of death as a claim "filed" with VA that had not been finally adjudicated by VA on or before the date of death.  The appellant has met the "claim pending" requirement as well.  

At the time of the Veteran's death, the claims for compensation pursuant to 38 U.S.C.A. § 1151 were pending.  The Veteran's section 1151 claims were received at the RO in November 1993.  


Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for additional neurological disability due to VA treatment in July 1987 for accrued benefits purposes.   

The appellant argues that the Veteran had incurred a residual neurological disability due to the laminectomy performed in July 1987 at a VA medical facility.  

The Board finds that the evidence in the claims folder at the time of the Veteran's death establishes that additional disability as likely as not was caused by the laminectomy performed in July 1987 by VA and that this additional disability was not a necessary consequence of that treatment or attributable to a continuance or natural progress of the underlying disc disease for which the treatment was authorized.  

In determining whether additional disability existed, the Veteran's condition prior to the disease or injury on which the claim for compensation was based, in this case the laminectomy in July 1987, must be compared to his condition following that treatment.   

The evidence of record shows that the Veteran was admitted to the VA medical center in Decatur, Georgia, on July 18, 1987.  He was admitted with bloody diarrhea, paresthesias, weakness in the lower extremities, severe low back pain and cauda equine syndrome.  

A July 20, 1987 neurological examination of the lower extremities revealed that left plantar flexion was 1/5 and dorsiflexion was 0/5.  Motor examination on the left revealed that quadriceps was 1/5, hamstrings was 3/5, and adductor was 1/5.  There were decreased light touch and no vibratory sensation below the left knee.  There was pain on straight leg raising that went down the left leg.  An emergency myelogram and x-ray examination were scheduled for that night.  

The records showed that the Veteran underwent a lumbar laminectomy at L2-L5 on July 21, 1987.  The hospital records indicate that the Veteran did well immediately after the surgery, but had progressive decreasing sensory deficit in the lower extremities.  The discharge summary indicated that he was transferred to rehabilitation on August 28, 1987.  At that time, he continued to have moderate left leg weakness; right leg strength returned to almost normal.  

An August 26, 1987 rehabilitation record indicated that the Veteran had paraplegia secondary to the stenosis at L2-5 due to previous laminectomies.  A neurological examination revealed motor strength in the left lower extremity as 1/5 for dorsiflexion, -2/5 for quadriceps, -3/5 hamstring, and +2/5 hip flexors.  There was decreased pinprick below the left knee that had improved since the last examination.  The assessment was that of paraplegia, resolving.  

The record showed that the Veteran underwent intensive occupational and physical therapy.  The Veteran was discharged from rehabilitation on September 9, 1987.  

The examination at discharge showed that deep tendon reflexes were absent in the lower extremities.  In the left lower extremities, motor examination was 1/4 in the dorsiflexor, -2/5 in the quadriceps, -3/5 in the hamstrings, and +2/5 in the hip flexors.  

A sensory examination revealed decreased pinprick on the left below the knee and decreased light tough below the knee.  It was noted that this was an improvement since the examination one month prior.  Musculoskeletal examination showed atrophy of the left quadriceps.  

The evidence shows that, after undergoing a laminectomy in July 1987, the Veteran developed residual left foot drop and paralysis of the left lower extremity below the knee.  The VA hospital records dated from November 1987 to December 1987 show a diagnosis of cauda equine syndrome secondary to the herniated disc and spinal stenosis diagnosed in July 1987; status post laminectomy of L1, 2, and 3; residual left extremity foot drop requiring a brace and use of crutches for ambulation; and significant bilateral lower extremity wasting and loss of distal sensation in the left lower extremity.   

A February 16, 1988 physical therapy consultation report indicated that the Veteran had post operative left lower extremity weakness secondary to neuroproxia at L2-3. Neurological examination revealed muscle wasting at the left quadriceps, hamstrings, and dorsiflexors.  

There were absent deep tendon reflexes of the left lower extremity and decreased pinprick.  The impression was that of L2- 3 neuroproxic injury and deconditioning.    

A July 1988 VA neurosurgery treatment record indicates that, after the laminectomy for L1, L2, and L3 for cauda equine syndrome in July 1987, the Veteran had residual foot drop requiring a brace and use of crutches for ambulation.  An examination revealed no reflexes in the left lower extremity. 

 Muscle strength testing on the left was 3/5 in the quadriceps, 4/5 in the hamstrings, 4/5 in the adductor, 3/5 in the gastrocnemius, 0/5 in the extensor hallucis longus, and 3/5 in the dorsiflex.  The assessment in pertinent part was that of status post laminectomy at L1, L2, and L3 with residual weakness and loss of sensation of the left lower extremity.  

The Veteran was referred to physical therapy for a rehabilitation program.  An August 1988 rehabilitation record indicated that the Veteran had marked atrophy in the left quadriceps, foot drop, and weakness of the plantar flexors.  

The records dated from October and November 1988 indicate that, after the surgery in July 1987, the Veteran had paralysis of the lower extremity below the knee.  He had anesthesia to pin prick below the knee level with patchy areas of normal sensation.  He was able to ambulate short distances using a short leg brace and crutches.  The impression was that of monoplegia of the left lower extremity below the knee.  

The VA neurosurgery clinic treatment records dated in January 1990 and April 1990 showed diagnoses of incomplete paraplegic of the left lower extremity.  He underwent additional back surgery in May 1990.  The VA hospital records dated in May 1990 indicated that the Veteran had an L5 incomplete paraplegia status post lumbar laminectomy in 1987.  He had current complaints of pain in the lower back to the buttocks, radiating down to the left leg and foot.  

Motor examination of the left lower extremity was 3/5.  There was no plantar reflex on the left.  He was able to dorsiflex and heel walk, bilaterally, but was unable to toe walk on the left.  Sensory examination revealed decreased pinprick and fine touch on the left lower extremity.  Deep tendon reflexes were 0/2 in the left extremity.  The VA treatment records dated in June 1991 and November 1991 showed a diagnosis of L4-S1 incomplete paraplegic.   

An August 1984 VA consultation record indicated that the Veteran had complaints of numbness in the left lower extremity.  He reported having low back pain that radiated to the posterior aspect of the left lower extremity.  He had a history of left-sided numbness.  

An examination revealed that the Veteran was able to ambulate on his heels and toes without difficulty.  The lower extremities had good strength.  There was decreased pinprick in the L4-S1 dermatome on the left.    

The VA treatment records and hospital records dated in April 1985 indicated that the Veteran had low back pain secondary to herniated disc at L4-5.  

The hospital records dated in April 1985 indicate that the Veteran had complaints of a lower back ache, dull in nature that was often sharp and radiated down to the posterior thigh and calf with occasional pain down to the posterior left lower extremity.  He was without other neurological symptoms and had normal bowel and bladder habits.  Neurological examination revealed decreased pin prick sensation over the left S1, L5 dermatomes.  Motor examination was within normal limits.  

The Veteran was admitted with the impression was L5-S1 radiculopathy.  Myelogram verified findings of a herniated disc of L4-5 compressing the left L5 nerve root and a herniated disc at L2-3 of minor proportion.  The Veteran was discharged and the back pain subsided without surgery. 

The evidence show that, prior to the July 21, 1987 laminectomy, the Veteran was experiencing some neurological symptoms in the left lower extremity due to his low back disc disease.  

A July 9, 1987 VA treatment record notes that the Veteran had back pain which radiated to the hip and left leg for three years.  Motor strength was 5/5 with -5/5 in the left foot dorsiflexion.  Straight leg raise was negative.  

The Veteran sought treatment again on July 12, 1987 and July 13, 1987 for low back pain.  As noted, the Veteran was admitted to the hospital on July 18, 1987 with complaints of paresthesia and weakness of the left lower extremity and reports of cauda equine syndrome.  

The medical evidence shows findings of monoplegia of the left lower extremity and suggestive of left foot drop manifested after the July 1987 laminectomy.   

There is probative medical evidence that tends to show that the Veteran developed additional disability described as monoplegia of the left lower extremity due to the VA laminectomy performed in 1987.  

In a December 2000 statement, Dr. W.H., a neurologist, indicated that he had reviewed the Veteran's extensive medical records from the VA hospital and examined the Veteran clinically.  

Dr. W.H. opined that, as the result of the extensive laminectomy performed on July 21, 1987, the Veteran was essentially a "functional paraplegic."  

Dr. W.H. further stated that the paraplegia was the direct result of the July 21, 1987 surgery and was not a preexisting condition.   

In light of evidence in this case, the Board finds that the evidence is in relative equipoise in showing that the Veteran as likely as not sustained additional disability due to the surgical treatment rendered by VA in July 1987.  The additional disability consisted of increased neurological manifestations involving the left lower extremity approaching foot drop.  

There is no medical evidence that establishes that the additional disability of the left lower extremity was merely coincident with the VA treatment, was the result of the continuance or natural progress of the underlying disc disease, or was the necessary or expected consequence (that is, the certain or near certain result) of the VA medical treatment.  

The informed consent signed by the Veteran did not indicate that paraplegia was a necessary consequence of the procedure.  Further, Dr. W.H. opined that the paraplegia was a direct result of the laminectomy and was not a preexisting condition.  

In resolving all reasonable doubt in the appellant's favor, compensation benefits under the provisions of 38 U.S.C.A. § 1151 for additional neurological disability of the left lower extremity approaching left foot drop due to treatment by VA in July 1987 for accrued benefits purposes are payable in this matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for Hepatitis C due to VA treatment in 1988 for accrued benefits purposes. 

The appellant argues that the Veteran developed Hepatitis C due to blood transfusions received at VA in 1988.  

The Board finds that the evidence in the claims folder at the time of the Veteran's death establishes that additional disability in the form of hepatitis C as likely as not  was the result of blood transfusions received at VA in 1988 and that there is no evidence that this additional disability was a necessary consequence of that treatment or reflective of a continuance or natural progress of any underlying disease that was treated by VA.

The record shows that the Veteran's hepatitis C was diagnosed in 1992.  The VA hospital and treatment records note that, in 1992, the Veteran had increased liver function tests.  The hepatitis C testing in June 1992 was positive.  See VA hospital records dated in August 1992 and VA treatment records in June 1992.  It was noted that the Veteran had blood transfusions in 1987.  The Veteran underwent a liver biopsy in August 1992.    

A March 1993 VA hospital record indicated that the Veteran was positive for hepatitis C secondary to previous transfusion.   

The VA treatment records indicate that the Veteran underwent blood transfusions at VA in January and February 1988.   

There also is medical evidence that tends to show that the hepatitis C was causally related to the blood transfusions at VA in 1988.  

In a December 2000 statement, Dr. K.C. indicated that a diagnosis of hepatitis C was typically made based on a finding of persistently or intermittently elevated liver enzymes with reactive anti-HCV on second generation ELISA test.  

Dr. K.C. stated that chronic hepatitis C could occur from blood transfusions.  He indicated that the disease could progress insidiously with cirrhosis not developing for years or decades.  Laboratory testing dated in March 2003 indicates that the hepatitis C antibody test was reactive. 

In a December 2000 statement, Dr. W.H. stated that the medical records showed that the Veteran underwent blood transfusions at the VA hospital in January 1988, February 1988, March 1988 and May 1988.  

Dr. W.H. added that the Veteran subsequently developed hepatitis C and remained serologic positive for hepatitis C.  Dr. W.H. stated that he was asymptomatic at the present time.  

The Veteran was afforded a VA examination in August 2004 and reported having blood transfusions at the VA hospital for anemia and rectal bleeding due to Crohn's disease.  He reported getting hepatitis C due to those blood transfusions.  He denied any risk factors of intravenous drug use or sexual promiscuity.  

The Veteran did not have a history of alcohol abuse or ever drink heavily.  The examiner stated that he had a hepatitis C viral load showing 640,000 copies genotype of 1A and a hepatitis C antibody positive.  

The examiner noted that the Veteran also had numerous hepatitis C antibody positive tests in the past in February 2003, January 2000, December 1992 and June 1992, all which were reactive and positive for Hepatitis C antibody.  

The diagnosis was that of chronic hepatitis C infection.  The examiner indicated that the Veteran had a positive viral load of hepatitis C of 640,000 in June 2003 and also had a hepatitis viral load of 191,000 in February 2003.  

The examiner indicated that having a viral load to hepatitis C was a much better test than a positive EIA along with a positive recombinant also called a western blot.  

The examiner stated that the viral load PCR reaction was a more superior test in diagnosing hepatitis C.  The examiner opined that the hepatitis C was most likely related to the blood transfusions as the Veteran did not have any other risk factors of contracting hepatitis C disease. 

Accordingly, there is probative medical evidence that tends to causally relate the Veteran's hepatitis C infection to blood transfusions at VA in 1988.  Moreover, there is no evidence that tends to date the onset of the hepatitis C prior to 1992 or to other blood transfusions earlier than 1988.    

There is no medical evidence which establishes that the hepatitis C, was merely coincident with the VA treatment, was reflective of a continuance or natural progress of preexisting disease, or was the necessary or the expected consequence (that is, the certain or near certain result) of the VA medical treatment in the form of the blood transfusions.  
. 
In resolving all reasonable doubt in the Veteran's favor, compensation benefits under the provisions of 38 U.S.C.A. § 1151 for Hepatitis C for accrued benefits purposes are payable in this matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Compensation benefits under the provisions of 38 U.S.C.A. § 1151 for additional disability in the form of increased neurological findings involving the left lower extremity approaching left foot drop due to medical treatment at VA in July 1987 for accrued benefits purposes are granted. 

Compensation benefits under the provisions of 38 U.S.C.A. § 1151 for additional disability manifested by Hepatitis C due to medical treatment by VA in 1988 for accrued benefits purposes are granted.  



REMAND

In light of the grant of compensation benefits for Hepatitis C and paraplegia of the left lower extremity and foot drop of the left foot pursuant to 38 U.S.C.A. § 1151, the Board finds that additional development and adjudication is necessary before the claim for service connection for the cause of the Veteran's death can be decided on the merits.  

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States Court of Appeals for Veterans Claims (Court) held that, when adjudicating a claim for dependency and indemnity compensation, VA must perform a different analysis depending upon whether a veteran was service connected for a disability during his or her lifetime.  

The Court concluded that, in general, section 5103(a) notice for a dependency and indemnity compensation case must include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a claim for service connection for the cause of the veteran's death based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a claim based on a condition not yet service connected.  

The Board finds that VCAA notice in accordance with Hupp should be provided to the appellant.  

The Veteran's death certificate indicates that the Veteran died on September 5, 2006.  At the time of death, the Veteran was a patient at the Sun Coast Hospital.  The cause of death was noted on the death certificate as "multiple disease of aged."  An Autopsy was not performed.  

A review of the record shows that the records of the Veteran's hospitalization at Sun Coast Hospital at the time of his death in 2006 are not of record.  The Board finds that the RO should contact the appellant by letter and request that she provide necessary authorization to enable the RO to obtain the Veteran's hospital records from Sun Coast Hospital dated in 2006.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).

The RO should also contact the appellant by letter and request that she provide sufficient information, and if necessary authorization, to enable the RO to obtain any additional pertinent non-VA and/or VA treatment records showing treatment of the Hepatitis C and paraplegia of the left leg with left foot drop and showing treatment for the disability which caused the Veteran's death.  

The RO should make an attempt to obtain any treatment records identified by the appellant.  The appellant also should be informed that she may submit evidence to support her claim. 

Accordingly, this remaining matter is REMANDED to the RO for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should notify the appellant of the information and evidence needed to substantiate her claim for service connection for the cause of the Veteran's death in accordance with the provisions of 38 U.S.C.A. §§ 5100, 5103 and 38 C.F.R. § 3.159.  

The notice should be specifically tailored to comply with the Court's holding in Hupp as to claims for VA dependency and indemnity compensation and the notice should specify those disorders for which VA compensation is payable, an explanation of the evidence and information required to substantiate a claim for service connection for the cause of the Veteran's death based on one or more previously disorders, and an explanation of the evidence and information required to substantiate a claim based on a disorder not yet service connected.

2.  The RO should contact the appellant, provide the necessary authorizations, and ask her to provide the necessary, signed authorization, to enable VA to obtain the Veteran's inpatient records from Sun Coast Hospital dated in 2006 including the hospital records created at the time of the Veteran's death.  

If the appellant provides the completed authorizations, the RO should request legible copies of all pertinent hospital records from Sun Coast Hospital dated in 2006 that have not been previously obtained, and incorporate them into the Veteran's claims file.  

3.  The RO should contact the appellant and ask her to identify all non-VA and VA medical treatment for the Veteran's service-connected disabilities and the disability which caused his death.  The letter should request sufficient information to identify the health care providers, and if necessary, signed authorization, to enable VA to obtain any additional evidence. 

If the appellant adequately identifies the health care providers and provides the completed authorizations, the RO should request legible copies of all pertinent clinical records that have not been previously obtained, and incorporate them into the Veteran's claims file.  The letter should invite the appellant to submit any pertinent medical evidence in support of her claim to VA.

4.  Following completion of all indicated development, the RO should readjudicate the issue remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, a fully responsive Supplemental Statement of the Case should be furnished to the appellant and her representative and they should be afforded a reasonable opportunity to response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


